MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                       FILED
this Memorandum Decision shall not be                                   Aug 17 2018, 9:18 am
regarded as precedent or cited before any                                    CLERK
court except for the purpose of establishing                             Indiana Supreme Court
                                                                            Court of Appeals
the defense of res judicata, collateral                                       and Tax Court


estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
R.Y. (FATHER)                                             Curtis T. Hill, Jr.
Harold E. Amstutz                                         Attorney General of Indiana
Lafayette, Indiana                                        Katherine A. Cornelius
                                                          Deputy Attorney General
ATTORNEY FOR APPELLANT                                    Indianapolis, Indiana
S.L. (MOTHER)
Jennifer L. Schrontz
Schrontz Legal Group, LLC
Lafayette, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Involuntary                          August 17, 2018
Termination of the Parent-Child                           Court of Appeals Case No.
Relationship of B.W., J.W.,                               18A-JT-510
C.Y., Ry.Y., J.Y. (Minor                                  Appeal from the Tippecanoe
Children)                                                 Superior Court
      and                                                 The Honorable Faith A. Graham,
                                                          Judge
R.Y. (Father) and S.L. (Mother),
                                                          Trial Court Cause Nos.
Appellants-Respondents,                                   79D03-1708-JT-82
                                                          79D03-1708-JT-83
        v.                                                79D03-1708-JT-84
                                                          79D03-1708-JT-85
                                                          79D03-1708-JT-86



Court of Appeals of Indiana | Memorandum Decision 18A-JT-510 | August 17, 2018                   Page 1 of 19
      The Indiana Department of
      Child Services,
      Appellee-Petitioner.




      Bailey, Judge.



                                             Case Summary
[1]   S.L. (“Mother”) and R.Y. (“Father”) (collectively, “Parents”) appeal the trial

      court judgment terminating their parental rights to C.Y., Ry.Y., and J.Y. In

      addition, Mother appeals the judgment terminating her parental rights to B.W.

      and J.W. They raise one issue on appeal which we restate as whether the trial

      court clearly erred when it terminated their parental rights.


[2]   We affirm.



                               Facts and Procedural History
[3]   Mother and M.W.1 are the parents of B.W., born April 27, 2005, and J.W.,

      born September 26, 2006. Mother and Father are the parents of C.Y., born




      1
          M.W. signed consents to adoption and does not participate in Mother’s appeal.


      Court of Appeals of Indiana | Memorandum Decision 18A-JT-510 | August 17, 2018      Page 2 of 19
      September 4, 2010, Ry.Y., born May 12, 2012, and J.Y., born May 19, 2014.

      All five of the children were living with Mother and Father in subsidized

      housing on October 18, 2015, when the Tippecanoe County Department of

      Child Services (“DCS”) received a report that Mother and Father were stealing

      items to support their heroin addictions and that B.W. and J.W. were not

      attending school. DCS’s subsequent investigation confirmed the allegations,

      although Mother stated that she was home-schooling B.W. and J.W. Father

      admitted to stealing items to support a heroin addiction. Mother reported a

      diagnosis of Obsessive Compulsive Disorder, panic attacks, and anxiety which

      were treated with prescriptions for Xanax and Hydrocodone. Father reported

      that he was diagnosed with depression, which was untreated. Mother and

      Father both submitted to hair drug screens and, on October 30, 2015, those

      screens confirmed that Mother was positive for codeine, morphine, and heroin

      metabolite and that Father was positive for codeine, morphine, and heroin.


[4]   Further investigation revealed that Mother had tested positive at the time of

      J.Y.’s birth—i.e., May 9, 2014—for benzodiazepines, opiates, and cannabinoids

      and that, in December 2014, DCS had not substantiated a report of substance

      use by Father despite his admission to using heroin two to three times per week

      for a couple of months. Mother had been arrested for theft in September, 2015,

      and Father was arrested for theft in October 2015, and was ultimately convicted

      of that crime.


[5]   On November 5, 2015, DCS filed a petition alleging all five children were

      Children in Need of Services (“CHINS”) because both parents were using

      Court of Appeals of Indiana | Memorandum Decision 18A-JT-510 | August 17, 2018   Page 3 of 19
      illegal opiates—which had led them to stealing items while their children were

      with them so that they could sell the items in order to buy drugs—and B.W.

      and J.W. were not attending school. Following a detention hearing, the trial

      court ordered on November 16 that the children be placed in protective custody

      and appointed a special advocate (“CASA”) to represent the children’s best

      interests. On December 14, 2015, the court found the children to be CHINS

      because:


              Mother and Stepfather/Father … are struggling with opiate
              addiction and at one point were both using heroin on a regular
              basis with their last use just one week prior. Neither parent has
              participated in any substance abuse counseling ….


      Ex. Vol. I at 105. On January 15, 2016, the trial court issued a dispositional

      order under which the children were placed with Father’s parents.


[6]   Mother and Father were offered services, including substance use assessment

      and treatment, therapy, case management, random drug screens, and parenting

      time. Mother consistently tested positive for drugs from October 30, 2015,

      through April 12, 2016. However, between April and October 2016, Mother

      did not test positive for drugs, and she completed intensive outpatient

      treatment, including aftercare, beginning in July 2016. Father consistently

      tested positive for drugs from October 30, 2015 through May 31, 2016.

      However, from June through October 2016, Father did not test positive for

      drugs, and he completed recommended intensive outpatient treatment and

      concluded substance abuse services on September 21, 2016.


      Court of Appeals of Indiana | Memorandum Decision 18A-JT-510 | August 17, 2018   Page 4 of 19
[7]   Because Mother and Father appeared to be making progress in addressing their

      substance abuse issues, DCS commenced a trial home visit for all of the

      children at Father’s home, where Mother also resided, on October 3, 2016.

      However, the trial home visits were “disrupted” when both Mother and Father

      tested positive for heroin on January 26, 2017. Appealed Order at 3. Mother

      and Father then continued to test positive for drugs through the end of August

      2017. Mother gave birth to another child (“C.”) on January 9, 2017.2


[8]   The court held several permanency hearings at which the permanency plan

      remained reunification. However, at the third permanency hearing, held on

      July 10, 2017, the plan was changed to initiation of termination of parental

      rights and adoption. DCS filed termination petitions on August 8, 2017, and

      the court held an evidentiary hearing on those petitions on October 16, 2017.

      At the hearing, both DCS Family Case Manager (“FCM”) Samantha Goltz

      Smith and CASA Leigh Ann Fricke testified that they believed termination of

      both parents’ parental rights was in the children’s best interests.


[9]   In an order dated January 19, 2018, the trial court granted the termination

      petitions and, in support, stated in relevant part:


                                               FINDINGS OF FACT


                                                            ***




      2
          C. is not a subject of this termination action.


      Court of Appeals of Indiana | Memorandum Decision 18A-JT-510 | August 17, 2018   Page 5 of 19
        13. Both parents have extensive histories of substance abuse.
        Prior to the trial home visit, the parents were actively engaged in
        services, maintaining housing and employment, maintaining
        sobriety, and participating in increased parenting time. Neither
        parent was able to maintain progress and remain drug free.


        14. At the onset of the CHINS case, Mother and Father had
        been residing together for approximately four (4) years in HUD
        housing. Mother and Father were evicted from HUD housing in
        August 2017 after HUD learned the children were not residing in
        the home. At that time, the rent was over $2000.00 delinquent.
        Mother relocated to Indianapolis for a period, temporarily
        resided with Maternal Grandfather, and then resided in Frankfort
        with Father at a friend’s home before returning to Lafayette.


        15. Father’s last employment was March 2017 at Thyssen-Krupp
        where he worked for about four (4) to five (5) months at seventy
        (70) hours per week. At the time of the termination proceeding,
        Mother has [sic] resided with her brother on Kossuth Street for
        approximately one (l) week. Father was still residing with a
        friend in Frankfort. Both Mother and Father were unemployed.


        l6. Mother completed intensive outpatient (IOP) treatment[,]
        including aftercare[,] beginning July 2016 at Bauer Family
        Services. Mother relapsed in January 2017 and was admitted to
        inpatient treatment. Mother returned to IOP on February 24,
        2017[,] and demonstrated progress. Mother successfully
        completed IOP treatment on May 12, 2017. Mother’s discharge
        plan involved continued individual therapy and medication
        management as well as buprenorphine treatment. Mother
        participated in a buprenorphine treatment program which
        included therapy from June 2017 until August 7, 2017. Mother
        failed to re-engage in substance abuse treatment after
        subsequently relapsing again. Mother also failed to utilize
        recommended vivitrol shots.


Court of Appeals of Indiana | Memorandum Decision 18A-JT-510 | August 17, 2018   Page 6 of 19
        l7. During the CHINS proceedings, Mother tested positive for
        the presence of drugs on October 30, 2015[,]
        (alprazolam/codeine/hydromoprhone/morphine/heroin),
        November 9, 2015[,]
        (methadone/morphine/cocaine/heroin/fentanyl), November 30,
        2015[,] (morphine/hydrocodone/heroin), December 15, 2015[,]
        (morphine/heroin), December 18, 2015[,] (morphine/heroin),
        January 4, 2016[,] (morphine), January 22, 2016[,]
        (buprenorphine), January 27, 2016[,]
        (alprazolam/buprenorphine), February 2, 2016[,]
        (alprazolam/buprenorphine), February 10, 2016[,]
        (alprazolam/buprenorphine), February 11, 2016[,] (alprazolam),
        February 29, 2016[,] (alprazolam), March 4, 2016[,]
        (alprazolam), March 7, 2016[,] (alprazolam), March 10, 2016[,]
        (alprazolam), March 15, 2016[,] (alprazolam), March l6, 2016[,]
        (alprazolam), April 8, 2016[,] (alprazolam), April 12, 2016[,]
        (EtG/alprazolam), January 26, 2017[,] (morphine/heroin),
        February l3, 2017[,] (buprenorphine), February 16, 2017[,]
        (buprenorphine/tramdone), February 20, 2017[,]
        (buprenorphine), February 22, 2017[,] (buprenorphine), March 1,
        2017[,] (buprenorphine), April 20, 2017[,] (morphine/heroin),
        April 26, 2017[,] (morphine/heroin), August 10, 2017[,]
        (morphine/heroin), and August l7, 2017[,]
        (morphine/heroin/fentanyl). Mother’s last collected drug screen
        was at the end of August. Mother failed to submit to multiple
        drug screens as requested. Mother admits using illegal drugs as
        recently as three (3) weeks prior to the termination proceeding.


        18. Father has struggled with an opioid addiction for the past
        eighteen (18) years. Father completed a substance abuse
        evaluation and treatment at Wabash Valley Alliance. Father
        completed recommended intensive outpatient (IOP) treatment.
        Following IOP, Father attended a few individual sessions and
        concluded substance abuse services on September 21, 2016.
        Father commenced additional intensive outpatient (IOP)
        treatment beginning April 2017 at Bauer Family Services. Father

Court of Appeals of Indiana | Memorandum Decision 18A-JT-510 | August 17, 2018   Page 7 of 19
        was unsuccessfully discharged on September 8, 2017[,] due to
        lack of attendance at group therapy. Father otherwise failed to
        continue substance abuse treatment. Father failed to participate
        in recommended therapy to address mental health issues. Father
        was unsuccessfully discharged from case management services.


        19. During the CHINS proceedings, Father tested positive for
        the presence of drugs on October 30, 2015[,]
        (alprazolam/codeine/hydromorphone/morphine/heroin),
        November 9, 2015[,]
        (methadone/morphine/heroin/cocaine/fentanyl), November 30,
        2015[,] (morphine/heroin), December 11, 2015[,]
        (morphine/heroin), December 15, 2015[,] (morphine/heroin),
        January 22, 2016[,] (alprazolam), May 31, 2016[,]
        (morphine/heroin), January 26, 2017[,] (morphine/heroin),
        January 27, 2017[,] (morphine/heroin), February 1, 2017[,]
        (morphine/heroin), February 8, 2017[,] (morphine/heroin),
        February 22, 2017[,] (buprenorphine), March 3, 2017[,]
        (morphine/heroin), March 6, 2017[,] (morphine/heroin), March
        7, 2017[,] (morphine/heroin), March 24, 2017[,] (methadone),
        March 29, 2017[,] (methadone/morphine/heroin), April 11,
        2017[,] (alcohol/morphine/heroin), April 19, 2017[,]
        (alcohol/morphine/heroin), August 10, 2017[,]
        (morphine/heroin), August l4, 2017[,] (morphine/heroin),
        August 17, 2017[,] (morphine/heroin/fentanyl), August 18,
        2017[,] (morphine/heroin/fentanyl), August 22, 2017[,]
        (buprenorphine/fentanyl), and August 27, 2017[,]
        (buprenorphine/heroin/fentanyl). Father failed to submit to
        multiple drug screens as requested. Father admits last using
        heroin approximately one (1) week prior to the termination
        proceeding.


        20. Mother failed to appear for hearings on February 8, 2017,
        August 30, 2017, [and] September 25, 2017. [Father] failed to
        appear for hearing[s] on August 30, 2017 [and] September 25,
        2017. Mother and [Father] ceased contact with DCS after

Court of Appeals of Indiana | Memorandum Decision 18A-JT-510 | August 17, 2018   Page 8 of 19
        August 22, 2017. The Court suspended parenting time for
        Mother and [Father] by order issued September 26, 2017.


        21. Prior to the trial home visit, Mother’s interactions with the
        children were appropriate during parenting time. Mother was
        prepared for parenting time. The children were bonded with
        Mother. However, Mother attended only three (3) of six (6)
        scheduled visits after the trial home visit disrupted. Mother was
        unsuccessfully discharged from the service provider for lack of
        compliance. Thereafter, Mother’s visits were suspended by court
        order after Mother tested positive for heroin and fentanyl.


        22. After the trial home visit disrupted, Father only attended
        parenting time for less than three (3) weeks, a total of six (6)
        scheduled visits. Although Father’s interactions with the
        children were generally appropriate at those visits, he nodded off
        several times even while holding [C.]. The referral required that
        both parents attend all visits. Therefore, Father was
        unsuccessfully discharged due to Mother’s lack of attendance.
        Father never engaged in any further parenting time. Both
        Mother and Father last saw the children in August 2017.


        23. CASA Staff Advocate, Leigh Ann Fricke, supports
        termination of parental rights in the best interests of the children.
        CASA noted the parents made progress achieving a trial home
        visit before relapsing in January 2017. The parents have since
        failed to demonstrate any further efforts toward reunification.
        Substance abuse by the parents has worsened. [B.W.] and [J.W.]
        are placed with Maternal Grandparents. [C.Y.] and [Ry.Y.] are
        placed together in a foster home. [J.Y.] is placed in a foster
        home with [C.]. The children are all currently doing well in
        placement. A concurrent foster home has been identified for
        adoption of [C.Y.], [Ry.Y.], [J.Y.] (and potentially [C.]) as a
        sibling group. The children have no special needs and are
        adoptable even if the current or prospective placement(s) are


Court of Appeals of Indiana | Memorandum Decision 18A-JT-510 | August 17, 2018   Page 9 of 19
        unable to adopt for any reason. The children need the stability
        that a permanent decision can provide.


        24. The parents have failed to maintain contact with DCS since
        August 2017. The stability of the parents has deteriorated since
        the cessation of the trial home visit. Father admits he is currently
        not financially able to provide for the children. The parents lack
        stable, independent housing and are unemployed. Both parents
        continue active drug use[,] most recently testing positive for
        fentanyl which can be transferred to the children by skin to skin
        contact.


                                 CONCLUSIONS OF LAW


        l. There is a reasonable probability the conditions that resulted in
        removal of the children from the care of the parents or the
        reasons for continued placement outside the home will not be
        remedied. Neither Mother nor Father has demonstrated the
        ability or willingness to make lasting changes from past
        behaviors. There is no reasonable probability that either Mother
        or Father will be able to maintain sobriety and stability to care
        and provide adequately for the children.


        2. Continuation of the parent-child relationships poses a threat
        to the well-being of the children. The children need stability in
        life. The children need parents with whom the children can form
        a permanent and lasting bond to provide for the children’s
        emotional and psychological as well as physical well-being. The
        children’s well-being would be threatened by keeping the children
        in parent-child relationships with Mother or Father whose own
        choices and actions have made them unable to meet the needs of
        the children.


        3. DCS has a satisfactory plan of adoption for the care and
        treatment of the children following termination of parental rights.

Court of Appeals of Indiana | Memorandum Decision 18A-JT-510 | August 17, 2018   Page 10 of 19
               The children can be adopted and there is reason to believe an
               appropriate permanent home has or can be found for the children
               with relatives and/or as sibling groups.


               4. For the foregoing reasons, it is in the best interests of [B.W.],
               [J.W.], [C.Y.], [Ry.Y.], and [J.Y.] that the parental rights of
               [Mother] be terminated [and] it is in the best interests of C.Y.,
               Ry.Y., and J.Y. that the parental rights of Father be terminated. 3


       Appealed Order at 3-6. Mother and Father now appeal.



                                   Discussion and Decision
                                           Standard of Review
[10]   Parents maintain that the trial court’s order terminating their parental rights

       was clearly erroneous. We begin our review of this issue by acknowledging that

       “[t]he traditional right of parents to establish a home and raise their children is

       protected by the Fourteenth Amendment of the United States Constitution.”

       Bailey v. Tippecanoe Div. of Family & Children (In re M.B.), 666 N.E.2d 73, 76 (Ind.

       Ct. App. 1996), trans. denied. However, a trial court must subordinate the

       interests of the parents to those of the child when evaluating the circumstances

       surrounding a termination. Schultz v. Porter Cty. Office of Family & Children (In re

       K.S.), 750 N.E.2d 832, 837 (Ind. Ct. App. 2001). Termination of a parent-child

       relationship is proper where a child’s emotional and physical development is



       3
         The trial court issued separate orders for Mother and Father, but the quoted language is the same in each
       order aside from the wording in Conclusion of Law number four, as indicated.

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-510 | August 17, 2018                  Page 11 of 19
       threatened. Id. Although the right to raise one’s own child should not be

       terminated solely because there is a better home available for the child, parental

       rights may be terminated when a parent is unable or unwilling to meet his or

       her parental responsibilities. Id. at 836.


[11]   Before an involuntary termination of parental rights can occur in Indiana, DCS

       is required to allege and prove, among other things:


               (A) that one (1) of the following is true:


                                                   ***


                    (iii) The child has been removed from the parent and has
                    been under the supervision of a local office or probation
                    department for at least fifteen (15) months of the most recent
                    twenty-two (22) months, beginning with the date the child is
                    removed from the home as a result of the child being alleged
                    to be a child in need of services or a delinquent child;


               (B) that one (1) of the following is true:


                        (i) There is a reasonable probability that the
                        conditions that resulted in the child’s removal or the
                        reasons for placement outside the home of the
                        parents will not be remedied.

                        (ii) There is a reasonable probability that the
                        continuation of the parent-child relationship poses a
                        threat to the well-being of the child.

                        (iii) The child has, on two (2) separate occasions,
                        been adjudicated a child in need of services.

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-510 | August 17, 2018   Page 12 of 19
                                                       ***


               (C) [and] that termination is in the best interests of the child . . . .


       Ind. Code § 31-35-2-4(b)(2). DCS need establish only one of the requirements

       of subsection (b)(2)(B) before the trial court may terminate parental rights. Id.

       DCS’s “burden of proof in termination of parental rights cases is one of ‘clear

       and convincing evidence.’” R.Y. v. Ind. Dep’t of Child Servs. (In re G.Y.), 904

       N.E.2d 1257, 1260-61 (Ind. 2009) (quoting I.C. § 31-37-14-2).


[12]   When reviewing a termination of parental rights, we will not reweigh the

       evidence or judge the credibility of the witnesses. Peterson v. Marion Cty. Office of

       Family & Children (In re D.D.), 804 N.E.2d 258, 265 (Ind. Ct. App. 2004), trans.

       denied. Instead, we consider only the evidence and reasonable inferences that

       are most favorable to the judgment. Id. Moreover, in deference to the trial

       court’s unique position to assess the evidence, we will set aside the court’s

       judgment terminating a parent-child relationship only if it is clearly erroneous.

       Judy S. v. Noble Cty. Office of Family & Children (In re L.S.), 717 N.E.2d 204, 208

       (Ind. Ct. App. 1999). trans. denied.


[13]   Here, in terminating Parents’ parental rights, the trial court entered specific

       findings of fact and conclusions thereon. When a trial court’s judgment

       contains special findings and conclusions, we apply a two-tiered standard of

       review. Bester v. Lake Cty. Office of Family & Children, 839 N.E.2d 143, 147 (Ind.

       2005). First, we determine whether the evidence supports the findings and,

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-510 | August 17, 2018   Page 13 of 19
       second, we determine whether the findings support the judgment. Id.

       “Findings are clearly erroneous only when the record contains no facts to

       support them either directly or by inference.” Quillen v. Quillen, 671 N.E.2d 98,

       102 (Ind. 1996). If the evidence and inferences support the trial court’s

       decision, we must affirm. In re L.S., 717 N.E.2d at 208.


[14]   Parents do not specifically challenge any of the trial court’s relevant findings of

       fact.4 Rather, they contend that the trial court erred in its conclusions of law.

       Specifically, they allege that the trial court erred in concluding that they will not

       remedy the conditions that resulted in the children’s removal and that the

       continuation of the parent-child relationship poses a threat to the well-being of

       the children. They also challenge the trial court’s finding that termination is in

       the best interests of the children. Because Indiana Code Section 31-35-2-

       4(b)(2)(B) is written in the disjunctive, we only address whether the trial court

       erred in concluding that Parents will not remedy the conditions that resulted in

       the children’s removal and that termination is in the children’s best interest.

       We also address Mother’s contention that DCS failed to present a satisfactory

       permanency plan for the children.




       4
          Father does contend that finding number eighteen (18) is incorrect because it states that he has struggled
       with an opioid addiction for eighteen (18) years when his testimony was actually that he has had such an
       addiction for eight to ten years. Tr. at 52. However, even if the trial court had incorrectly based its decision
       on that incorrect finding, that would not prove fatal as there existed many other valid findings to support the
       trial court’s conclusions, as we discuss below. Cf. Faver v. Marion Cty. Office of Family & Children (In re A.F.),
       762 N.E.2d 1244, 1251 (Ind. Ct. App. 2002) (finding no fatal error in contradictory findings where there were
       “at least some” valid findings to support the trial court’s conclusion), trans. denied.

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-510 | August 17, 2018                      Page 14 of 19
               Conditions that Resulted in Children’s Removal
[15]   Parents maintain that the trial court erred in finding a reasonable probability

       that the conditions that resulted in the children’s removal will not be remedied.

       In support, they point to evidence of their compliance with some of the court’s

       requirements, such as attending drug treatment and passing drug screens for a

       period of approximately eight months. However, their arguments on appeal are

       simply requests that we reweigh the evidence, which we will not do. See In re

       D.D., 804 N.E.2d at 265. Instead, we must determine whether the evidence

       most favorable to the judgment supports the trial court’s conclusion. Id.;

       Quillen, 671 N.E.2d at 102.


[16]   In determining whether the evidence supports the trial court’s finding that

       Parents were unlikely to remedy the reasons for removal, we engage in a two-

       step analysis. E.M. v. Ind. Dep’t of Child Servs. (In re E.M.), 4 N.E.3d 636, 643

       (Ind. 2014). “First, we identify the conditions that led to removal; and second,

       we determine whether there is a reasonable probability that those conditions

       will not be remedied.” Id. (quotations and citations omitted). In the second

       step, the trial court must judge a parent’s fitness to care for his or her children at

       the time of the termination hearing, taking into consideration evidence of

       changed conditions. Id. However, the court must also “evaluate the parent’s

       habitual patterns of conduct to determine the probability of future neglect or

       deprivation of the child.” Moore v. Jasper Cty. Dep’t of Child Servs., 894 N.E.2d

       218, 226 (Ind. Ct. App. 2008) (quotations and citations omitted). Pursuant to

       this rule, courts have properly considered evidence of a parent’s prior criminal

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-510 | August 17, 2018   Page 15 of 19
       history, drug and alcohol abuse, history of neglect, failure to provide support,

       and lack of adequate housing and employment. Id. Moreover, DCS is not

       required to rule out all possibilities of change; rather, it need establish only that

       there is a reasonable probability the parent’s behavior will not change. Id.


[17]   Parents do not dispute that the children were initially removed from their care

       due to their drug use. And it is also undisputed that both parents tested positive

       for illegal drugs over the two-year period of the CHINS proceedings, with only

       a temporary break of non-drug use during the period from approximately June

       of 20165 until January of 2017. Both parents had a history of drug use and

       relapses and related criminal charges, and both parents consistently tested

       positive for illegal drug use for the approximately eight months prior to the

       termination hearing. And, within a few weeks of the termination hearing, both

       parents had tested positive for illegal drugs, including fentanyl, which can be

       transferred to the children by skin to skin contact. Moreover, Parents stopped

       cooperating with—or even contacting—DCS altogether after August 22, 2017.

       Given Parents’ habitual and continuing patterns of drug use and their failure to

       continue cooperation with DCS,6 we cannot say that the trial court erred in




       5
         Mother tested positive for drugs on April 12, 2016, and Father tested positive for drugs on May 31, 2016.
       Both then tested positive again in January of 2017. Thus, their claims that they were drug-free for “one year”
       are not supported by the evidence. See Mother’s Br. at 18; Father’s Br. at 11.
       6
         Parents blame DCS for the loss of their subsidized housing and Father’s job. However, even if Parents had
       housing and employment at the time of the termination hearing, the evidence would still support the
       termination due to their on-going drug use and cessation of cooperation with DCS.

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-510 | August 17, 2018                  Page 16 of 19
       concluding that the conditions at the time of the children’s removal were not,

       and likely will not be, remedied.


[18]   Father contends that DCS should have given Parents additional time in which

       to overcome their opioid addictions, given the current nation-wide opioid crisis

       and the nature of an opioid addiction. However, our legislature has determined

       that parents need only be given a period of twenty-two months in which to

       remedy the reasons for the children’s removal. I.C. § 31-35-2-4(b)(2)(A)(iii)

       (providing a statutory basis for TPR where the children had been removed from

       the parents for at least fifteen of the most recent twenty-two months). Father’s

       policy argument that persons addicted to opioids should be given more time to

       overcome their addictions must be directed to the legislature, not the courts.

       See, e.g., Briggs v. Griffin Wheel Corp., 851 N.E.2d 1261, 1263 (Ind. Ct. App.

       2006) (citing Allied Signal, Inc. v. Ott, 785 N.E.2d 1068, 1071 (Ind. 2003)) (noting

       that an unambiguous statutes’ plain and obvious meaning may not be enlarged

       or restricted by the courts).


                                               Best Interests
[19]   In determining whether termination of parental rights is in the best interests of a

       child, the trial court is required to look at the totality of the evidence. A.S. v.

       Ind. Dep’t of Child Servs. (In re A.K.), 924 N.E.2d 212, 224 (Ind. Ct. App. 2010).

       “A parent’s historical inability to provide adequate housing, stability and

       supervision coupled with a current inability to provide the same will support a

       finding that termination of the parent-child relationship is in the child’s best


       Court of Appeals of Indiana | Memorandum Decision 18A-JT-510 | August 17, 2018   Page 17 of 19
       interests.” Castro v. State Office of Family & Children, 842 N.E.2d 367, 374 (Ind.

       Ct. App. 2006), trans. denied. “Additionally, a child’s need for permanency is an

       important consideration in determining the best interests of a child, and the

       testimony of the service providers may support a finding that termination is in

       the child’s best interests.” In re A.K., 924 N.E.2d at 224. Such evidence, “in

       addition to evidence that the conditions resulting in removal will not be

       remedied, is sufficient to show by clear and convincing evidence that

       termination is in the child’s best interests.” L.S. v. Ind. Dep’t of Child Servs. (In re

       A.D.S.), 987 N.E.2d 1150, 1158-59 (Ind. Ct. App. 2013), trans. denied.


[20]   Again, Parents’ contentions on this issue amount to requests that we reweigh

       the evidence, which we will not do. The evidence most favorable to the

       judgment shows that, despite entering drug treatment and maintaining

       approximately eight months of sobriety, Parents continued to use drugs even

       just a few weeks prior to the termination hearing. Parents had also ceased any

       cooperation or even contact with DCS at the time of the hearing. And both the

       FCM and the CASA testified that they believed termination of both parents’

       parental rights was in the children’s best interests. Given that testimony, in

       addition to evidence that the children need permanency and stability that

       Parents cannot provide and that the reasons for the children’s removal from

       Parents will not likely be remedied, we hold that the totality of the evidence

       supports the trial court’s conclusion that termination is in the children’s best

       interests. The trial court did not err when it terminated Parents’ parental rights

       to the children.


       Court of Appeals of Indiana | Memorandum Decision 18A-JT-510 | August 17, 2018   Page 18 of 19
                                            Satisfactory Plan
[21]   Mother maintains that DCS failed to show that it had a satisfactory

       permanency plan for the children. We disagree. A permanency plan “need not

       be detailed, so long as it offers a general sense of the direction in which the

       child will be going after the parent-child relationship is terminated.” In re D.D.,

       804 N.E.2d at 268 (citing Jones v. Gibson Cty. Div. of Family & Children (In re

       B.D.J.), 728 N.E.2d 195, 204 (Ind. Ct. App. 2000)). DCS presented a plan for

       adoption of the children, including potential placement of the children with

       their siblings. Adoption is a satisfactory plan for permanency. K.W. v. Ind.

       Dep’t of Child Servs. (In re A.S.), 17 N.E.3d 994, 1007 (Ind. Ct. App. 2014), trans.

       denied. The trial court did not err in holding that DCS had a satisfactory plan

       for the children’s permanent placement. To the extent Mother argues that DCS

       and/or the trial court were required to consider permanency plan alternatives to

       adoption, she is mistaken. See M.M. v. Ind. Dep’t of Child Servs. (In re B.M.), 913

       N.E.2d 1283, 1287 (Ind. Ct. App. 2009) (rejecting argument that juvenile court

       was required to consider placing child with a relative as an alternative to

       termination of parental rights).


[22]   Affirmed.


       Mathias, J., and Bradford, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-JT-510 | August 17, 2018   Page 19 of 19